In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00518-CV
                           ____________________

              PILGRIM’S PRIDE CORPORATION, Appellant

                                        V.

                         JUDY MANSFIELD, Appellee
_______________________________________________________           ______________

                   On Appeal from the 128th District Court
                           Orange County, Texas
                        Trial Cause No. A-100613-C
________________________________________________________           _____________

                         SUPPLEMENTAL OPINION

      On February 26, 2015, we issued our original opinion in this case,

conditionally affirming the trial court’s judgment and suggesting a remittitur of

$30,000.00 from the final judgment issued by the trial court. See Tex. R. App. P.

46.3. We further provided that if the appellee, Judy Mansfield, filed a remittitur

within fifteen days from the date of our opinion, we would reform the trial court’s

judgment to reflect the award of $20,000 in future medical damages and affirm the

judgment as reformed.


                                        1
      On February 26, 2015, the appellee filed a remittitur with the Clerk of the

Court, stating that she desires to accept the suggested remittitur and asking that the

trial court’s judgment be affirmed as reformed. We therefore issue this

supplemental opinion, and in accordance with our original opinion and the

appellee’s timely-filed remittitur, we reform the trial court’s judgment by reducing

the amount of the damages thereby awarded by $30,000, as of the date the trial

court rendered its judgment. We reform the penultimate paragraph of the trial

court’s final judgment so that it states as follows:

             It is, therefore, ORDERED, ADJUDGED and DECREED that
      Judgment is hereby entered in favor of Judy Mansfield and against
      Pilgrim’s Pride Corporation in the amount of $502,321.87 (Five
      Hundred Two Thousand, Three Hundred Twenty-One Dollars, and
      Eighty-Seven Cents), which sum will bear post-judgment interest at a
      rate of 5.00% per annum until paid, for which let execution issue.

      Finally, given the appellee’s decision to accept the Court’s suggested

remittitur, the trial court’s judgment, as reformed, is affirmed. Our original opinion

remains otherwise in effect.

      AFFIRMED AS REFORMED.

                                               ________________________________
                                                        HOLLIS HORTON
                                                            Justice

Supplemental Opinion Delivered March 5, 2015

Before McKeithen, C.J., Kreger and Horton, JJ.

                                           2